DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1. 8 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by anticipated by Lin et al. (USPAP       2012/0284,213), hereinafter, “Lin”.


Regarding claim 1, Lin recites, acquire data information and select at least two data models according to the data information; utilize the data information to train the at least two data models (Please note, paragraph 0130. As indicated the "richness score" is a score that indicates how information-rich a particular data sample is in comparison to other retained data samples for purposes of testing the accuracy of a trained predictive model); acquire accuracies of each of the at least two data models, and determine a target data model which has a greatest accuracy between the at least two data models and optimize the target data model (Please note, paragraph 0130. As indicated a test data set can be selected based on the richness scores, where the test data set is optimized to give an estimate of the trained predictive model’s accuracy across an entire data set from which the trained predictive model is derived).
Regarding claims 8 and 15, similar analysis as those presented for claim 1, are applicable.
















Claim Rejections - 35 USC § 103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

            Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (USPAP       2012/0284,213), hereinafter, “Lin” in view of Kasahara (USPAP       2017/0147,921).

       Regarding claim 2, Lin recites, acquire data information and select at least two data models according to the data information; utilize the data information to train the at least two data models (Please note, paragraph 0130. As indicated the "richness score" is a score that indicates how information-rich a particular data sample is in comparison to other retained data samples for purposes of testing the accuracy of a trained predictive model); acquire accuracies of each of the at least two data models, and determine a target data model which has a greatest accuracy between the at least two data models and optimize the target data model (Please note, paragraph 0130. As indicated a test data set can be selected based on the richness scores, where the test data set is optimized to give an estimate of the trained predictive model’s accuracy across an entire data set from which the trained predictive model is derived).
        Lin does not expressly teach, reducing a quantity of neurons per layer in the target data model at a preset proportion. 
        Kasahara teaches, reducing a quantity of neurons per layer in the target data model at a preset proportion (Please note, figure 5 in correlation to paragraph 0041. As indicated a method for dimensionality reduction (or dimensionality compression) using the neural network 20. An autoencoder can reduce the number of neurons in a middle layer to become smaller than the dimensionality in an input layer).
        Lin & Kasahara are combinable because they are from the same field of endeavor.



        At the time before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize this neuron reduction operation of Kasahara in Lin’s invention.
        The suggestion/motivation for doing so would have been as indicated on paragraph 0041, “thereby achieving dimensionality reduction so that the input data is reconstructed with less dimensionality”.
                   Therefore, it would have been obvious to combine Kasahara with Lin to obtain the invention as specified in claim 2.
Regarding claim 9, similar analysis as those presented for claim 2, are applicable.




















                           Allowable Subject Matter

Claims 3-7, 10-14 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The closest applied Prior Art of record fails to disclose or reasonably suggest wherein dividing the data information into a training set and a verification set; selecting a first data model from the least two data models, and utilize the training set to train the first data model; verifying the trained first data model by the verification set to obtain a first verification result, and determining an accuracy of the first data model according to the first verification result; selecting a second data model from the at least two data models, and utilizing the training set to train the second data model; verifying the trained second data model by the verification set to obtain a second verification result and determining an accuracy of the second data model according to the second verification result.











Examiner’s Note

               The examiner cites particular figures, paragraphs, columns and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claims, other passages and figures may apply as well. 
               It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.











Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ALAVI whose telephone number is (571)272-7386. The examiner can normally be reached on M-F from 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/AMIR ALAVI/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Thursday, June 9, 2022